                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                LUBBOCKDIVISION

LTNITED STATES OF AMERICA,
  Plaintiff,

                                                            NO.5:18-CR-119-0l-H

RONALD RICHARD LINDSAY, JR. (01),
     Defendant.


              ORDER ACCEPTING REPORT AI\D RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JI,'DGE
                       CONCERNING PLEA OF GIJILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

0   6360)(1), the undersigned District Judge is oflthe opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED,

         Dated December    L     2019.



                                             J      SWESLEY HEND
                                                     D STATES DISTRICT JUDGE
